                            Case 18-13213-LMI                   Doc   Filed 03/19/20           Page 1 of 3

 Fill in this information to identify the case:

 Debtor 1    Jennifer Ann Cabrera

 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the: SOUTHERN District of Florida
                                                                (State)

 Case number 18-13213-LMI




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                       12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

 Name of creditor: U.S. Bank National Association as Legal             Court claim no. (if known): 10
 Title Trustee for Truman 2016 SC6 Title Trust

 Last 4 digits of any number you use to identify the debtor’s
 account: : 2017

 Does this notice supplement a prior notice of postpetition fees,
 expenses, and charges?
 ☒ No
 ☐ Yes. Date of last notice:




  Part 1:         Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
 approved an amount, indicate that approval in parentheses after the date the amount was incurred.
   Description                                                          Dates incurred                               Amount
  1. Late charges                                                                                                  (1) $
  2. Non-sufficient funds (NSF) fees                                                                               (2) $

  3. Attorney fees                                                                                                 (3) $

  4. Filing fees and court cost                                                                                    (4) $

  5. Bankruptcy/Proof of claim fees                                                                                (5) $

  6. Appraisal/Broker’s price opinion fees                                                                         (6) $

  7. Property inspection fees                                                                                      (7) $

  8. Tax advances (non-escrow)                                                                                     (8) $

  9. Insurance advances (non-escrow)                                                                               (9) $

 10. Property preservation expenses. Specify:                                                                      (10) $

 11. Other. Specify: Plan Objection                                   9/24/2019                                    (11) $500.00

 12. Other. Specify: Plan review                                      10/01/2019                                   (12) $225.00

 13. Other. Specify:                                                                                               (13) $
 14. Other. Specify:                                                                                               (14) $

 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                                 Page 1
Debtor 1                  Case
           Jennifer Ann Cabrera     18-13213-LMI             Doc        Filed 03/19/20
                                                                              Case number (if Page   2 of 3
                                                                                              known) 18-13213-LMI




  Part 2:       Sign here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
 number.

 Check the appropriate box:

     ☐ I am the creditor.

     ☒ I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information in this claim is true and correct to the best of my knowledge, information,
 and reasonable belief.



               ✘     /s/ Ida A. Moghimi-Kian
                     Signature
                                                                   Date     3/19/2020


  Print:             Ida A. Moghimi-Kian                           Title    Attorney for the Creditor
                     First name   Middle name      Last name

  Company            Diaz Anselmo Lindberg P.A.

  Address            PO BOX 19519
                     Number      Street

                     Fort Lauderdale FL 33318
                     City            State ZIP Code

  Contact phone      (954) 564-0071                                Email    IMoghimi-Kian@shdlegalgroup.com
Debtor 1                  Case
           Jennifer Ann Cabrera   18-13213-LMI   Doc     Filed 03/19/20
                                                               Case number (if Page   3 of 3
                                                                               known) 18-13213-LMI




                                        CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this day, March 19, 2020, a copy of the foregoing was furnished

electronically and/or via first class U.S. Mail upon:

JENNIFER ANN CABRERA
690 SW 1ST COURT, UNIT 3114
MIAMI, FL 33130
Debtor(s)

MICHAEL A. FRANK, ESQ.
10 NW LEJEUNE RD #620
MIAMI, FL 33126
Attorney for Debtor(s)

NANCY K.NEIDICH
PO BOX 279806
MIRAMAR, FL 33027
Trustee

UNITED STATES TRUSTEE
OFFICE OF THE U.S. TRUSTEE
51 S.W. 1ST AVE. SUITE 1204
MIAMI, FL 33130
U.S. Trustee


                                                 Diaz Anselmo Lindberg   P.A.
                                                 Attorneys for Creditor (SHD No. 1492-172445)
                                                 PO BOX 19519
                                                 Fort Lauderdale, FL 33318
                                                 Phone: (954) 564-0071
                                                 Fax: (954) 564-9252
                                                 By: /s/ Ida A. Moghimi-Kian
                                                    Ida A. Moghimi-Kian
                                                    Florida Bar No.56395
                                                    IMoghimi-Kian@shdlegalgroup.com
